DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, respectively, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, to a system for controlling a purge operation of a fuel cell assembly, recites, inter alia, “the controller configured to: execute a first purge mode when at least one of a first enabling condition and a second enabling condition is met, the first purge mode defining a first group of setpoints, including a relatively low cathode stoichiometric ratio; switch to a second purge mode when the coolant temperature is above a minimum warm-up temperature, the second purge mode defining a second group of setpoints, including a relatively high cathode stoichiometric ratio; and switch to a third mode when a relative humidity value of a stack cathode output falls below a threshold humidity.”
It is unclear as to what the first purge mode, second purge mode and third mode entail.  For example, it is well-known in the art that the fuel cell stack may be purged of residual water, oxidant and/or hydrogen remaining therein at wakeup or during shut-down procedure of the fuel cell system using either dry air, hydrogen and/or inert gas.  Thus, it is unclear whether the first and second purge modes are performed to purge out residual water, oxidant and/or hydrogen using either dry air, hydrogen and/or inert gas, or how they differ from one another.  For examination purposes, as long as the prior art teaches or suggests first and second purging modes (given claimed conditions) in this order, the prior art meets the requirements of the first and second purging modes.
It is unclear whether the third mode is a subsequent purge process or another process.  For examination purposes, as long as the prior art teaches or suggests a subsequent third operation when a relative humidity value of a stack cathode output falls below a threshold humidity, it meets the requirements of the third mode.
It is unclear as to what the first and second enabling conditions are.  For example, claims 4 and 6, respectively, define first and second enabling conditions which pertain to an ambient temperature at shutdown of the fuel cell assembly and coolant temperature at a wakeup of the fuel cell assembly, respectively.  However, it is well-known in the art that purging may be performed at shutdown or at wakeup of the fuel cell stack regardless of any measurable/detectable conditions such as temperature, and thus, may be respectively considered as first and second enabling conditions.  For examination purposes, as long as the prior art teaches purging as part of a shutdown procedure or a wakeup procedure, the prior art meets the claimed first and second enabling conditions.  It is recommended that the independent claim be amended to particularly define what the first and second enabling conditions include.  
The terms “relatively low” and “relatively high” are each relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the use of recitations “relatively low” and “relatively high” render the term “cathode stoichiometric ratio” indefinite because it is unclear as to what range of cathode stoichiometric ratio would be necessary to perform the claimed first and second purge modes, respectively.  The instant specification recites, “[t]he cathode stoichiometric ratio is defined as the ratio of the flow of oxygen supplied to the fuel cell stack 16 and the current generated by the fuel cell stack 16 (i.e., the flow of oxygen consumed by the fuel cell stack 16)” [PgPublication – par. 0024] (i.e., oxygen supplied divided by oxygen consumed). While it is typical for PEMFC stacks to operate, under normal conditions, at a cathode stoichiometric ratio of about 2, it is not clear whether this is considered the standard for ascertaining the requisite degree of the terms “relatively low” or “relatively high” cathode stoichiometric ratios in the first or second purge modes, respectively.  For examination purposes, the “relatively low cathode stoichiometric ratio” and the “relatively high cathode stoichiometric ratio” will be compared to one another to meet the requirements of the claim.  It should also be noted that a lower cathode air flow rate would necessarily result in a lower cathode stoichiometric ratio and a higher cathode air flow rate would necessarily result in a higher cathode stoichiometric ratio.  Thus, if the prior art discloses a second purge mode in which a higher cathode air flow rate is employed following a first purge mode in which a lower cathode air flow rate is employed, the prior art will meet the first and second purge modes (i.e., assuming other claim requirements are met).
It is unclear what is considered as a “first group of setpoints” that define the first purge mode and what is considered as a “second group of setpoints” that define the second purge mode, and whether the “relatively low cathode stoichiometric ratio” and “relatively high cathode stoichiometric ratio” are each considered setpoints, respectively.  For example, claim 8 recites, “wherein the first group of setpoints and the second group of setpoints include a respective current setpoint, a respective stack airflow setpoint, a respective stack temperature setpoint and a respective compressor airflow setpoint.”  It is unclear whether the first and second group of setpoints are limited to those recited in claim 8 or further include the “relatively low cathode stoichiometric ratio” and “relatively high cathode stoichiometric ratio”.  For examination purposes, the “relatively low cathode stoichiometric ratio” and “relatively high cathode stoichiometric ratio” are considered as setpoints along with others listed in claim 8.
	Examiner emphasizes that the claim, as a whole, is unclear because once cannot determine what the first and second purge modes entail (e.g., what are the setpoints of each mode), whether the two modes purge the same or difference residual constituents in the fuel cell stack, or what particularly causes at least the first purge mode to be executed (i.e., enabling conditions).  Further, it is unclear what happens in a third mode as it is not defined by the claim.  
	Moreover, it is unclear whether second purge mode would necessarily be executed following the first purge mode.  For example, according to the instant application, if the coolant temperature is not above the minimum warm-up temperature of about 85 degrees Celsius, the process continues to operate in the first mode [PgPublication – pars. 0028-29; Fig. 2].  A question arises that, if the operation purges all of the residual constituents of the fuel cell stack in the first purge mode prior to the coolant temperature rising above the minimum warm-up temperature of about 85 degrees Celsius, then will the second purge mode be necessary.  
	Claims 2-13 are similarly rejected for including the subject matter of base claim 1.
	Claim 14, to a method for controlling a purge operation of a fuel cell assembly, includes method steps for executing the first purge mode and subsequently switching to a second purge mode which is followed by switching to a third mode, in a similar manner the controller of claim 1 is configured to operate.  Thus, claim 14 is rejected under 35 U.S.C. 112(b) for the same reasons as pointed out in the rejection of claim 1 above.  
	Claims 15-19 are similarly rejected for including the subject matter of base claim 14.
	Claim 20, to a system for controlling a purge operation of a fuel cell assembly, includes similar limitations as recited in claim 1 but further defines the first enabling condition, the relatively low cathode stoichiometric ratio, the relatively high cathode stoichiometric ratio and the minimum warm-up temperature.  However, the instant claim also contains issues (1)-(3) and (5) as described in rejection of claim 1 above and is rejected under 35 U.S.C. 112(b) for those same reasons.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed systems for controlling a purge operation of a fuel cell assembly, and method for controlling a purge operation of a fuel cell assembly, are novel over the closest prior art – Rogahn (US 2014/0093801 A1) and Namba (US 2021/0328243 A1).
	The cited prior art fails to teach or suggest execution of, in this order, first and second purge modes, wherein the cathode stoichiometric ratio during the first purge mode is lower than the cathode stoichiometric ratio during the second purge mode, and where the second purge mode is executed when the coolant temperature is above a minimum warm-up temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724